Citation Nr: 9923572	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970.  

In October 1982, the RO denied the veteran's original claim 
of service connection for PTSD.  The veteran was notified of 
this determination, but did not file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 decision of the RO, which denied the 
veteran's claim of service connection for PTSD.  

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  

Thus, the Board will first address the issue as characterized 
on the preceding page, namely whether new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for PTSD.  The Board will then, if 
otherwise appropriate, consider whether the veteran's claim 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been presented.  

3.  The veteran has presented a claim of service connection 
for PTSD which is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7105 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In connection with the October 1982 rating decision, the RO 
considered evidence including the veteran's service medical 
records and VA outpatient treatment records, reflecting 
treatment from June 1982 to September 1982.  

The service medical records show that, on entrance 
examination, in August 1967, and on discharge examination, in 
September 1970, the veteran was reported to be 
psychiatrically normal.  

In September 1982, a VA outpatient treatment record reported 
that the veteran had been treated for a six year history of 
drug abuse, including amphetamines, marijuana and 
intermittent heroin use.  

The evidence submitted since the October 1982 decision 
includes VA records, reflecting treatment in April 1995; 
private medical records from Sandra R. Wise, Psy.D., and 
Richard T. Elmore, Jr., Ph.D., reflecting treatment from 
April 1997 to May 1997; an April 1997 private medical 
statement by Donna S. Lester, M.D.; lay statements by the 
veteran, his family and acquaintances; testimony from a May 
1997 hearing at the RO; a June 1997 letter from the U.S. Army 
Crime Records Center; and testimony from a February 1999 
hearing before this Member of the Board.  

In April 1995, VAMC records reported that the veteran had 
abused heroin and other opioids since the age of 18.  The 
veteran reported that he wanted to be detoxified from his 
current Methadone program.  He was reported to deny 
hallucinations, delusions and suicidal or homicidal intent.  
He was reported to be anxious, possibly due to the withdrawal 
from Methadone, and was reported to show no evidence of PTSD 
or bipolar affect disorder.  The veteran was diagnosed with 
opioid dependence and methadone withdrawal.  

In April 1996, Sandra R. Wise, Psy.D., and Richard T. Elmore, 
Jr., Ph.D., reported that the veteran was currently in 
treatment for both individual and group psychotherapy.  The 
veteran was reported to meet all diagnostic criteria for 
PTSD, and the etiology was reported to be his combat exposure 
during his tour of duty in Vietnam.  He was reported to have 
symptoms at a severe level that had been, in large part, due 
to his self-medication over the years with alcohol and drugs.  
He was reported to have become more symptomatic, to include 
extreme isolation, since being in recovery.  He was reported 
to have served with two aviation battalions in Vietnam and to 
have had combat that was moderate.

In his June 1996 Substantive Appeal, the veteran reported 
that he had been unjustly implicated in an investigation of a 
murder while in service and that his life had spun out of 
control since that time.

In April 1997, Richard T. Elmore, Jr., Ph.D., reported that 
the incidents and surrounding circumstances that the veteran 
had indicated that he had been involved with in Vietnam met 
the diagnostic criteria for PTSD, despite the fact that 
military records might not have substantiated direct combat 
exposure.

In April 1997, the ex-wife of the veteran, who was a medical 
doctor, reported that the veteran had been treated for PTSD 
due to his two tours of duty in Vietnam.  She also reported 
that he had been diagnosed with major depression.

In May 1997, Sandra R. Wise, Psy.D., reported that the 
veteran's failure to report prior knowledge of a "fragging" 
incident, the subsequent death of the soldier involved and 
the veteran's fear of divulging his prior knowledge to 
investigators had led to a series of maladaptive coping 
responses and a sequelae of symptoms consistent with a 
diagnosis of PTSD.  Dr. Wise reported that the veteran's 
symptoms had persisted since 1968 and had caused clinically 
subjective distress and functional impairment, despite the 
fact that he had been able to maintain gainful employment for 
many years.

During a hearing at the RO in May 1997, the veteran reported 
that there had been a "fragging" incident while he was on 
guard duty in September 1968.  He reported that it had, at 
first, appeared to be a rocket attack, but had later turned 
out to be a "fragging."  The incident was reported to have 
been investigated by C.I.D..  The veteran reported that he 
had been found not guilty of leaving his guard post.  He 
testified that, in January 1969, he was jailed for being 
psychiatrically impaired.  During a second tour of duty in 
Vietnam, the veteran reported that he was court-martialed for 
walking naked down a flight line, with only his weapons, 
during a rocket attack.  He reported that the C.I.D. 
investigation in 1968 had changed his personality and had 
traumatized him.  The veteran reported that, following his 
discharge from service, he was incarcerated on three 
occasions for charges associated with substance abuse, 
including burglaries.  He reported that his substance abuse 
problems had been diagnosed as a symptom of PTSD.  He added 
that he had witnessed rocket attacks and people being injured 
in service.

In June 1997, the U.S. Army Crime Records Center reported 
that a search of the Army criminal file indexes revealed no 
U.S. Army Criminal Investigation Command (USACIDC) files 
pertaining to the veteran.

In October 1997, acquaintances of the veteran in service 
reported that a supply sergeant had been murdered in Vietnam 
in 1968.

During a hearing before this Member of the Board in February 
1999, the veteran reported that he had had stressors 
involving combat situations, such as rocket attacks, mortar 
attacks and sniper attacks, and non-combat situations, 
particularly a "fragging" incident in October 1968.  He 
indicated that Egnasio Rios was the name of the sergeant 
killed during the "fragging" incident.  He reported that he 
felt very ashamed and guilty for not saying anything during 
an investigation of the incident.  He reported that he had 
undergone two psychiatric evaluations in service, but had 
been told that these records had been lost.  


II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for PTSD in October 1982.  This 
decision is final and the claim of service connection may not 
be reopened and reviewed on a de novo basis unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Court has held that the Board must perform a two-step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in light 
of all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the October 1982 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that the 
additional evidence that was submitted subsequent to the 
October 1982 decision is new.  In addition, there is new 
evidence, particularly the private medical records from 
Sandra R. Wise, Psy.D., Richard T. Elmore, Ph.D. and the 
veteran's ex-wife, that is relevant to the claim of service 
connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

In April 1996, Dr. Wise and Dr. Elmore reported that the 
veteran met all diagnostic criteria for PTSD and that the 
etiology was his exposure to combat in Vietnam.  In May 1997, 
Dr. Wise also reported that the veteran's failure to report 
his prior knowledge of a "fragging" incident, the 
subsequent death of the soldier involved and the veteran's 
fear of divulging his prior knowledge to C.I.D. investigators 
had led to a series of maladaptive coping responses and a 
sequelae of symptoms consistent with PTSD.  Dr. Wise reported 
that the veteran's symptoms had persisted since 1968.

In addition, in April 1997, the ex-wife of the veteran 
reported that the veteran had previously been treated for 
PTSD due to his two tours of duty in Vietnam.

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened.  


B.  Well-Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

As noted hereinabove, Dr. Wise and Dr. Elmore reported that 
the veteran met all diagnostic criteria for PTSD and that the 
etiology was his exposure to combat in Vietnam.  Dr. Wise 
also reported that the veteran's "fragging" incident had 
led to a series of maladaptive coping responses and a 
sequelae of symptoms consistent with PTSD.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD and as the claim is well 
grounded, the appeal is granted subject to further action as 
discussed hereinbelow.  



REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to the veteran's claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

While the veteran has been diagnosed with PTSD, the critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon lay statements of history provided to 
the examiners by the veteran.  Among the requirements for 
service connection for PTSD is credible supporting evidence 
that the claimed in-service stressors actually occurred.  See 
38 C.F.R. § 3.304(f) (1998).  The DD Form 214 does not 
indicate that the veteran was awarded service medals which 
were conclusive of combat experience.  As such, if the 
claimed stressors are not shown to be combat-related, the 
veteran's lay testimony regarding in-service stressors alone 
is insufficient to establish the occurrence of the stressors.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such lay statements simply because 
treating medical providers have done so.  Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed 
on reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In Cohen, supra, the Court stressed the need of the examining 
physician to link the diagnosis of PTSD to specific stressor 
events, as opposed to a generalized attribution to military 
service.  See 38 C.F.R. § 3.304(f) (1998).  The Court went on 
to hold that where the Board is in doubt on the contributory-
basis question, that is, on the "link" requirement pursuant 
to 38 C.F.R. § 3.304(f) upon review of the medical evidence 
of record, it must remand for clarification.  Cohen, 10 Vet. 
App. 128, 150-151 (1997).

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since service.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder. 

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  

3.  Based on any additional information 
obtained regarding the claimed stressors 
and any other pertinent evidence 
currently of record, the RO should 
contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
in addition to taking any other 
appropriate steps necessary, to verify 
all claimed stressors of record.  This 
should include contacting the U.S. Army 
Crime Records Center to determine if 
there is information relating to 
E[I]gnasio Rios, who was identified by 
the veteran as being the sergeant killed 
in the claimed "fragging" incident.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the extent and the likely 
etiology of the claimed PTSD.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner should identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

5.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

